Title: To James Madison from David Humphreys, 21 July 1801 (Abstract)
From: Humphreys, David
To: Madison, James


21 July 1801, Madrid. No. 281. Encloses notice of Spanish-Portuguese peace terms and copy of message concerning them he sent Spanish government. Notes that France refuses to concur in treaty. Recounts recent developments in European wars, including British-French naval engagement at Bay of Algeciras on 6 July and a “disultory action” between British and combined French and Spanish squadrons, 12–13 July, in which two Spanish ships were blown up. Acknowledges JM’s circular of 21 May advising of Dale’s sailing to the Barbary Coast and reports that the squadron left Gibraltar on 3 July. Encloses copy of message to king on 14 July notifying him of Dale’s mission and requesting Spanish cooperation.
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 5). RC 6 pp.; in a clerk’s hand, except for Humphreys’s signature and postscript; docketed by Wagner as received 24 Sept. Enclosures 9 pp., partly in Spanish.


